Citation Nr: 1433214	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  12-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

When this case was most recently before the Board in January 2014, it was decided in part and remanded in part.

The record before the Board consists of solely of electronic records within Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  Sleep apnea was not present in service, is not etiologically related to service and was not caused or permanently worsened by service-connected disability.

2.  Erectile dysfunction was not present in service, is not etiologically related to service and was not caused or permanently worsened by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R §§ 3.303, 3.310 (2013).  

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters mailed in May 2010 and June 2010, prior to the initial adjudication of the claims.  

The record also reflects that the Veteran has been afforded appropriate VA examinations.  The examiner had access to and reviewed the pertinent evidence in the claims file, provided diagnosis with etiology opinions and supported those opinions with persuasive rationales.  The originating agency has obtained the service treatment records, post-service treatment records, and records from the Social Security Administration.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Sleep Apnea

In February 2010, the Veteran submitted his current claim of entitlement to service connection for sleep apnea.  He is claiming that the disorder is secondary to his service connected PTSD.  The medical evidence of record demonstrates that the Veteran has been diagnosed with sleep apnea.  The claim must be denied, however, as the preponderance of the evidence demonstrates that the Veteran's sleep apnea is not etiologically linked to his active duty service or to a service-connected disability.   

The service treatment records are negative for evidence of sleep apnea.  The post-service medical evidence documents that the disorder was not diagnosed until more than five years after the Veteran's discharge.  An August 2004 VA clinical record reveals the Veteran reported he had problems snoring at night.  His friends noted he stopped to breath a lot.  He felt sleepy all day.  The assessment was sleep apnea.  Subsequent clinical records include intermittent references to the presence of the disorder.  In addition, a sleep study was conducted at a VA facility in March 2010.  The impression was obstructive sleep apnea syndrome which was mild by frequency of events.  

Social Security records reveal the Veteran reported he had been treated for sleep apnea.  His spouse wrote that the Veteran had abnormal sleep patterns and that he had apnea.  The Social Security records do not include any evidence which links the apnea to his active duty service or to a service-connected disability.  

Significantly, the evidence of record which links the sleep apnea to the Veteran's active duty service or to a service-connected disability consists solely of the Veteran's own statements.  The Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., experiencing problems with sleep including snoring.  However, as a lay person, he does not possess the medical expertise required to provide a competent opinion concerning the etiology of his sleep apnea.

The medical evidence addressing the etiology of the Veteran's sleep apnea is limited to the report of March 2014 VA sleep apnea examination.  The examiner reported he conducted an in-person examination of the Veteran and also reviewed the medical evidence in the record.  The Veteran reported that he sought treatment in 2003 and 2004 because he was depressed and was prescribed medication.  The Veteran thought the medications were productive of sleep apnea.  The Veteran used a C-PAP machine occasionally.  A March 2010 sleep study was noted.  Sleep apnea was diagnosed.  

The examiner opined the Veteran's sleep apnea is not due to his active service nor was it caused or permanently worsened by his service-connected PTSD, to include medications used to treat the PTSD.  The rationale provided was that the service treatment records and the medical record within two years of active duty are silent for sleep apnea or even the entertainment of the diagnosis of sleep apnea.  The examiner observed that there is no pathophysiologic mechanism for PTSD (a psychological condition) to cause sleep apnea (a physical condition).  A review of the medical literature was conducted.  The examiner stated that obstructive sleep apnea-hypopnea is characterized by recurrent episodes of upper airway collapse and obstruction during sleep.  These episodes of obstruction are associated with recurrent oxyhemoglobin desaturation and arousals from sleep.  The term obstructive sleep apnea-hypopnea syndrome (OSAHS) is frequently used when the episodes are associated with excessive daytime sleepiness (EDS).  OSAHS is a common disease.  Regarding pathophysiology the examiner stated that the upper airway is a compliant tube and is therefore subject to collapse.  Most patients with OSAHS demonstrate upper airway obstruction, either at the level of the soft palate (nasopharynx) or at the level of the tongue (oropharynx).  Anatomic factors, such as enlarged tonsils, macroglossia, or abnormal positioning of the maxilla and  mandible, decrease the cross-sectional area of the upper airway and/or increase the pressure surrounding the airway, both of which predispose the airway to collapse.  Most patients with OSAH are males, 18 to 60 years old.  Their physical exam is frequently normal, except for obesity (body-mass index >30) and, often but not always, a crowded oropharyngeal airway.  The examiner concluded that there is no objective data to support the Veteran's claim.  The examiner opined that PTSD and its treatment do not cause or aggravate the above pathophysiology.  

The Board finds the report of the March 2014 VA examination is entitled to significant probative weight.  The examiner had access to and reviewed the medical evidence of record.  He noted the Veteran's self-reported history and conducted an examination.  The examiner opined that there was no etiologic link between the Veteran's active duty service and his sleep apnea or between the sleep apnea and his service-connected PTSD, to include medications to treatment the disability.  

Based on the absence of any evidence of sleep apnea in service or until years thereafter, the absence of any medical evidence linking the sleep apnea to service or service-connected disability, and the March 2014 VA medical opinion against the claim, the Board must conclude that service connection is not warranted for sleep apnea.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


Erectile Dysfunction

In February 2010, the Veteran submitted a claim of entitlement to service connection for erectile dysfunction.  In a statement received by VA in June 2010, the Veteran reported that his PTSD medication caused him to develop erectile dysfunction.  

In February 1990, prior to active duty service, the Veteran sought treatment for left scrotal pain.  The diagnosis was left testicular torsion.  A left orchiectomy was performed the same month.  

The service treatment records are negative for evidence of erectile dysfunction.  An August 2004 VA clinical record includes an assessment of problems with penile erection.  In April 2005, erectile dysfunction was noted under the heading of past medical history.  Subsequent clinical records include references to the presence of erectile dysfunction.  Social Security records do not include any evidence which links erectile dysfunction to the Veteran's active duty service.  

In fact, the evidence of a nexus between the Veteran's active service and his erectile dysfunction or between service-connected disability and the erectile dysfunction is limited to the Veteran's own statements.  As noted above, the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., experiencing problems with his erections.  However, as a layperson, he does not possess the medical expertise required to provide a competent opinion concerning the etiology of his erectile dysfunction.

The medical evidence addressing the etiology of the Veteran's erectile dysfunction is limited to the report of a March 2014 VA examination.  The examiner indicated that he had conducted an in-person examination and also had reviewed the claims file.  A diagnosis of erectile dysfunction was made.  It was noted that there was a diagnosis of erectile dysfunction in 2004.  The examiner observed the Veteran had undergone an orchiectomy.  The etiology of the erectile dysfunction was unknown.  The examiner opined that it was less likely than not that the erectile dysfunction was due to PTSD and its treatment.  The rational provided was that the service treatment records and the medical record dated within two years of the Veteran's discharge were silent as to erectile dysfunction or even the entertainment of the diagnosis of erectile dysfunction.  The examiner noted that the Veterans erectile dysfunction had its onset prior to any objective evidence of the diagnosis of PTSD or any treatment for PTSD.  The examiner opined there is no objective evidence that the erectile dysfunction was not complete at the time of diagnosis.  The examiner found there is no objective evidence of aggravation of the erectile dysfunction.  The examiner noted the medical record is silent for any worsening of the erectile dysfunction with the onset of PTSD treatment.  The examiner determined that there is little objective evidence that from 2004 to 2008 the Veteran was actually taking his prescribed PTSD medications.  The VA treatment records from 2009 to present were noted to be silent for any complaint of erectile dysfunction.  

The Board finds the report of the March 2014 VA examination is entitled to significant probative weight.  The examiner had access to and reviewed the medical evidence of record.  He noted the Veteran's self-reported history and conducted an examination.  The examiner opined that there was no etiologic link between the Veteran's active duty service and his erectile dysfunction nor was there an etiologic link between the erectile dysfunction and his service connected PTSD to include medications to treatment the disability.  The examiner provided a persuasive rationale to support his opinions.  

Based on the absence of any evidence of erectile dysfunction in service or until years thereafter, the absence of any medical evidence linking the sleep apnea to service or service-connected disability, and the March 2014 VA medical opinion against the claim, the Board must conclude that service connection is not warranted for erectile dysfunction.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


